Collins, J.
The constitutionality of certain legislation is put in question by this appeal. In 1883 there was passed by.the legislature an act (Sp. Laws 1883, ch. 135) entitled “An act for a township drainage act, authorizing the supervisors of townships in Kitt-son, Marshal, Polk, Norman, Cass, and Wilkin [counties] to issue bonds for certain purposes.” The names of these counties were again mentioned in the first and fifth sections of the act. In 1887 *117there was passed an act entitled “An act to amend chapter one hundred and thirty-five (135) of the Special Laws of Minnesota of one thousand eight hundred and eighty-three, (1883.)” Sp. Laws 1887, ch. 80. This last act, by means of its first section, attempted to amend the first by inserting among the counties specified in the first and fifth sections of the latter the names of twenty-one additional counties in this state, so that all of the provisions of the statute of 1883 would be made to apply to the townships in these last-mentioned counties. The bonds on which this action is founded were issued by one of these townships. As we regard the case, the claim made by respondent’s counsel that the original act was unconstitutional, because the subject of the same was not expressed in its title, becomes of secondary importance, and need not again be alluded to. That the subject of the legislation attempted to be covered by the amendatory act of 1887 was not expressed in its tide is so patent that any discussion in support of this assertion would be a waste of time. The amendment could not have been incorporated, and the counties therein named could not have been included, in the original statute, under its title, under the requirement found in article 4, § 27, of the state constitution, and the amendment in no manner enlarged the title of that statute. Of the numerous cases on this subject decided by this court, that of Mississippi & Rum, River Boom Co. v. Prince, 34 Minn. 79, (24 N. W. Rep. 361,) is probably the most in point. Order affirmed.
(Opinion published 55 N. W. Rep. 864.)